DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Application No.2015103236078, filed on 6/12/2015.

Remarks
In response to the communications filed on February 10th, 2021, claims 1, 9 and 20 have been amended per the applicant’s request. Claims 1, 3-9, 11-17 and 19-20 are presently pending in the application. 

Response to Arguments
The previous 112a rejection has been removed based on the applicant’s amendments. 
Applicant’s arguments with respect to claim 1, 9 and 17, regarding Boyns as modified by Charaniya and Dalili fails to teach the amended claim language “dividing the first region based on population density including dividing the first region with a higher population density into the multiple second regions having smaller region sizes and dividing the first region with a lower population density into the multiple second Herring. 
With regard to claim 7, the applicant argues that Villars fails to teach, “sequentially assigning sequence numbers from 1 to N" or that "the sequence number value=(the sequence number of each second region/the total number of second regions-0.5)*2," or "the index value=round((ASIN(sequence number value)/7+0.5)* 1000.”, and the examiner disagrees. Villars teaches, “Once weight values are calculated, the processing server 102 may calculate an index value for each geographic area (determining index values corresponding to respective second regions). The index value may be based on the weight value for the geographic area and an average weight value for all of the geographic areas in the geographic grid. The index value may then be associated with that geographic area and may be provided to the data requestor 104. In some embodiments, the processing server 102 may provide the data requestor 104 with a list of index values and associated geographic areas. In other embodiments, the processing server 102 may generate a representation of the geographic grid that includes the geographic areas and the associated index values, such as illustrated in FIG. 4C and discussed in more detail below. Additional types of representations of index values for geographic areas will be apparent to persons having skill in the relevant art. [0023];” which shows that Villars teaches calculating an index value, which meets the limitations as they are currently presented. The 103 rejections are presently maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyns et al., U.S. PGPub Number 20100076968 (Hereinafter Boyns), in view of Charaniya et al., U.S. PGPub Number 20170324805 (Hereinafter Charaniya), in further view of Dalili et al., U.S. PGPub Number 20160147756 (Hereinafter Dalili), in further view of Herring et al., U.S. PGPub Number 20130181993 (Hereinafter Herring).



As for claim 1, Boyns teaches a computer-implemented method, comprising: receiving, by a server, a keyword input by a first user from a client terminal or through a mobile device; determining, based on using at least the keyword, one or more target user characteristics wherein the one or more target user characteristic comprise human-related characteristics that include a user profession, age, consumption level, or frequency, and wherein determining the one or more target user characteristic (Boyns; the profile module can receive a request for a recommendation, or a search query (keyword input by a first user), from the user of a mobile telephone or other device extract (determining) a set of recommended destination locations within the region for that user. The recommendation information can include locations filtered based on a user profile (user characteristics) for the user of the mobile device, on a location history for that user, on a popularity rating for the potential destinations, or other criteria as well as the regional profile itself …. In one or more aspects, a set of category selections from which a user can choose recommendation information can be generated and dynamically ordered based on user profiles or preferences. Other delivery techniques to transmit recommendations, ratings, links, or other data related to the regional profile of a region of interest can be used. [0037]; According to one or more aspects, profile module 136 or other logic can compare the set of geotag data 114 for any of the locations in profiled region 110 registered to regional profile database 116 to develop recommendation information 144 to deliver to users of one or more mobile devices 102, to users of Web browsers connected to the Internet or other public or private networks (user profession), or to other users interested in receiving information regarding a region of interest, according to various criteria and discovery processes (age, consumption level, or frequency) described herein. [0048]; In terms of generating a user profile 118 for use in discovery or searching against the set of geotag data 114 stored in regional profile 190, as noted, a variety of user-supplied and/or network-generated data can be used to develop a set of preferences (one or more target user characteristics), selections, histories, and/or other data to build user profile 118 for a user of mobile device 102. [0063];), 
Boyns; Likewise, in general, as used herein a "geotag" can refer to a set of information associated with a defined geographic location. The associated information in a "geotag" can for instance be or include a keyword (determining whether the keyword input by the first user), tag, comment, text, video clips, images, audio samples, or other data. As used herein, the term "hotspot" can refer to a place that has been automatically determined within a profiled region or community to be popular, using auto-tagging or other processing. As used herein, the term "favorite place" can refer to a hotspot or other preferred location that is specific to a user (target user characteristic stored at the server, setting the keyword as the target user characteristic) (for instance, a home, office, or recreation site), or determined by frequency of visitation by a community of users. [0039];), 
or in response to determining that the keyword input by the first user is inconsistent with a target user characteristic stored at the server, determining the target user characteristic using a relationship between keywords and target user characteristics that is stored at the server or that is obtained by the server from a network (Boyns; In one or more aspects, locations or places that do not qualify for selection based on user profile (determining that the keyword input by the first user does not comprise a target user characteristic stored at the server) 118, regional profile 190, and/or other filtering criteria can be excluded from set of locations or places located outside profiled region 110, such as the illustrated features of whitewater rapids 276 and ski resort 278, can be excluded from the regional profile 190 and/or recommendation information (does not comprise a target user characteristic stored at the server, determining the target user characteristic using a relationship between keywords and target user characteristics that is stored at the server or that is obtained by the server from a network) 144, based on region parameters used to define or encompass profiled region 110. [0048];); 
identifying, based on (i) current location information of the first user or (ii) a target region input or selected by the first user, a first region (Boyns; a profile module hosted in a profiling server or other resource or service can collect and combine the set of geotag data for a particular region, to generate the regional profile (identifying a first region) based on geotag data for the sites or locations within the region (plural second regions). The profile module can, for instance, organize and examine the set of geotag data and identify locations that represent or contain similar features, attractions, or resources. [0035];); 
dividing the first region into multiple second regions according to a predetermined rule (Boyns; platforms and techniques are provided in which geographic data tags, or geotags, for specific sites or locations are generated by mobile devices or other sources, and aggregated and analyzed to develop a regional profile (first region) for a region that is associated with the locations (second regions). In one or more aspects, the set of geotag data can include user ratings (quantities of second users), attributes (user characteristics), or metadata that is stored and associated with specific locations. [0034];); 
acquiring locations of users in the first region within a predetermined period of time, wherein the locations are acquired according to one or more predetermined applications that the users log onto and that are installed on mobile devices with location service enabled (Boyns; It may be noted that in one or more implementations, in terms of sharing set of geotag inputs 108 and other data with profiling server 170 or other resources, the user can be provided with a set of privacy controls to permit the user to share their location history and related data with desired individuals, such as designated friends. A user may be presented with options to filter the visibility of other geotag data, such as to restrict the display to relative distances rather than actual location, to restrict the display to mobility or behavior patterns (e.g., work until 6:00 pm) rather than actual location, applying time-based access rules (acquiring locations of users in the first region within a predetermined period of time), or enforcing other privacy or access privileges or restrictions. [0052];); 
acquiring user characteristics of the users in the first region within the predetermined period of time (Boyns; user of mobile device 102 may request a suggestion or recommendation of where to go within a profiled region 110 from profile module 136 of profiling server 170, or other logic. FIG. 8 illustrates a flow diagram of processing to identify a recommendation for a location to visit or frequent in profiled region 110. In 802, processing can begin. In 804, profile module 136 can access a set of data for discriminating a suggested location to visit, including a set of hotspots for friends in profiled region 110, and a set of hotspots for friends in profiled region 110 filtered based on time of day (acquiring user characteristics of the users in the first region within the predetermined period of time), hotspots for the overall community of profiled region 110, and hotspots for overall community of profiled region 110 filtered by time of day. The set of data can likewise include a user profile 118 for the user of mobile device 102 including designated favorite places, profiles of friends of the user of mobile device 102 including designated favorite places, and regional profile 190 for the subject profiled region 110. [0060];).
Boyns does not explicitly detail determining, based at least on the acquired locations of the users  and on the acquired user characteristics of the users in the first region, respective quantities of users having the target user characteristics in the multiple second regions; selecting, according to the respective quantities of the users having the target user characteristics in the multiple second regions, one or more candidate regions from the multiple second regions; and providing the one or more candidate regions for presentation to the first user; including dividing the first region based on population density including dividing the first region with a higher population density into the multiple second regions having smaller region sizes and dividing the first region with a lower population density into the multiple second regions having larger region sizes.
However, Charaniya teaches determining, based at least on the acquired locations of the users  and on the acquired user characteristics of the users in the first region, respective quantities of users having the target user characteristics in the multiple second regions (Charaniya; For situations in which the systems discussed here collect personal information about users (based at least on the acquired locations of the users  and on the acquired user characteristics of the users in the first region), the users may be provided with an opportunity to opt in/out of programs or features that may collect personal information (e.g., information about a user's preferences or a user's current location). In addition, certain data may be anonymized in one or more ways before it is stored or used, so that personally identifiable information is removed. For example, a user's identity may be anonymized so that no personally identifiable information can be determined for the user, or a user's geographic location (second regions) may be generalized where location information is obtained (such as to a city, zip code, or state level), so that a particular location of the user cannot be determined. [0036]; Each of the completions 406-422 can include corresponding estimated reach information. In some implementations, the estimated reach information indicates a number of unique users (quantities of users having the target user characteristics in the multiple second regions) who may be exposed to a particular content item. For example, the completion 406 includes reach information 424 which indicates that the city of Chicago includes 2,695,333 unique users who may be exposed to a particular content item. [0059];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Boyns and Charaniya which deal with managing user data with regards to their geographic data, to have combined them by incorporating the exact quantities of second users (Charaniya) with Identifying a first and second regions by an input keyword by the user (Boyns). The motivation to combine is to make the system more efficient and user friendly as it could provide ad slots to be allocated to sponsors according, among other things, to their bids and/or the Charaniya [0004];).
Boyns as modified by Charaniya does not explicitly detail selecting, according to the respective quantities of the users having the target user characteristics in the multiple second regions, one or more candidate regions from the multiple second regions; and providing the one or more candidate regions for presentation to the first user; including dividing the first region based on population density including dividing the first region with a higher population density into the multiple second regions having smaller region sizes and dividing the first region with a lower population density into the multiple second regions having larger region sizes.
However Dalili teaches selecting, according to the respective quantities of the users having the target user characteristics in the multiple second regions, one or more candidate regions from the multiple second regions (Dalili; social-networking system 160 may provide users with the ability to take actions on various types of items or objects, supported by social-networking system 160. As an example and not by way of limitation, the items and objects may include groups or social networks to which users of social-networking system 160 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use [0024]; social-networking system 160 may measure or quantify social-graph affinity (quantities of the users having the target user characteristics in the multiple second regions) using an affinity coefficient (which may be referred to herein as "coefficient"). The coefficient may represent or quantify the strength of a relationship between particular objects associated with the online social network. The coefficient may also represent a 0042]; Check-in information may be presented to one or more users. As an example, a user may query social-network content for check-in information from the user, from all other users (respective quantities of the users having the target user characteristics), from particular users, or any suitable combination thereof. In particular embodiments, the query may filter non-check-in information, thus displaying only check-in information and/or associated content. In particular embodiments, a user may access historical check-ins. Historical check-in information may be presented to one or more users. The user may run queries on the check-ins, filter the check-ins, organize display of the check-ins according to various criteria, or any suitable combination thereof. For example, a user may run queries on check-ins to search for particular users, places, and/or types of places associated with the check-in (dividing the first region into multiple second regions). As another example, a user may run queries for particular content associated with check-ins or for check-ins at a particular time. The user may run queries for any suitable combination of criteria. Presentation of check-in information may be made according to any suitable predetermined and/or user-selected criteria. For example, check-in information may be organized by place (e.g. cities); chronology (e.g. reverse); popularity (e.g. most liked or checked-into places that one or more other users have visited), which may include the most popular places for a subset of users, such as the user's friends; type of place (e.g. restaurant, bar, museum, etc.); time of check-in; content associated with the check-in; or any suitable combination thereof. In particular embodiments, presentation may be organized by more than one criteria, for organizing types of places by chronology. User's may view, filter, comment on, or otherwise interact with their check-ins and other users' check-ins according to appropriate user preferences. [0054]; a check-in history may include an identification of a degree of separation between the node representing the first user and one or more nodes representing the one or more second users. For example, the check-in history may include an identification of whether a user associated with a previous check-in was a friend, a friend-of-a-friend, or something more removed. In particular embodiments, a check-in history may include an identification of one or more nodes in a social network that the first user and one or more second users are both connected to (quantities of users). In particular embodiments, a check-in history may include an identification of one or more places that the first user and one or more of the second users have previously checked into at or near the same time. [0062]; In particular embodiments, step 730 may determine a place based a on confidence associated with a geographic granularity of the place, i.e. how precise the identification of the place is. For example, based on the user's location (acquiring locations of users in the first region) it may be fairly certain that the user is at a specific shopping center but less certain that the user is at a specific restaurant within that shopping center. In particular embodiments, a confidence value associated with the granularity may be used to determine whether to use the place associated with that granularity. The confidence value may be determined by any suitable method, and may depend on the method used to locate the user, the method used to determine the place, the time since last location, the user's motion at given time or over a particular time period, or any other suitable method. An automatic check-in may be associated with the place that 0092]; relevance may be determined by a likelihood that user will check-into a particular place, perhaps at that particular time. For example, a user may be unlikely to be at a bar early on a Wednesday morning while on a business trip, and thus a bar near the location of the user may be lower ranked. AS another example, a user may be more likely to be at a place when other users that the user recently checked in with have checked into that place. The likelihood of a user being at a place may be based on the user's past check-in history, check-in history for many users (such as the user's connections), check-in history for all users, or check-in history for users having one or more similar characteristics as the user (selecting, according to the respective quantities of the users having the target user characteristics in the multiple second regions), such as the user's age, sex, job, etc. In particular embodiments, ranking may be based on the velocity of the user, i.e. the speed and direction of travel of the user. In other words, a user moving in a car at 60 mile per hour is unlikely to check-in to a place at the location the user is currently at. In this example, the places received in step 830 may be places corresponding to the location of the user and the velocity of the user, i.e. to places that the user likely is now 0097];); 
and providing the one or more candidate regions for presentation to the first user (Dalili; the social-networking system 160 may determine a geographic location (hereinafter also simply "location") of an object (e.g., a user, a concept, or a mobile-client system 130 associated with a user or concept). The location of an object may be identified and stored as a street address (e.g., "1601 Willow Road"), a set of geographic coordinates (latitude and longitude), a reference to another location or object (e.g., "the coffee shop next to the train station"), a reference to a map tile (e.g., " map tile 32"), or using another suitable identifier (one or more candidate regions). In particular embodiments, the location of an object may be provided by a user of an online social network. As an example and not by way of limitation, a user may input his location by checking-in at the location or otherwise providing an indication of his location. As another example and not by way of limitation, a user may input the location of a concept (e.g., a place or venue) by accessing the profile page for the concept and entering the location information (e.g., the stress address) of the concept. In particular embodiment, the location of a mobile-client system 130 equipped with cellular, Wi-Fi, GPS, or other suitable capabilities may be identified with geographic-positioning signals. As an example and not by way of limitation, a mobile-client system 130 may include one or more sensors that may facilitate geo-location functionalities of the system. Processing of sensor inputs by the mobile-client system 130 with one or more sensor devices (for example, processing a GPS sensor signal and (providing the one or more candidate regions for presentation to the first user) displaying in the device's graphical user interface a map of a location corresponding to the GPS sensor signal) may be implemented by a combination of hardware, software, and/or firmware (or device drivers). Example geographic-positioning signals include signals obtained by cell tower triangulation, Wi-Fi positioning, or GPS positioning. In particular embodiments, a geographic location of an Internet-connected computing device can be identified by the computer's IP address. A mobile-client system 130 may also have additional functionalities incorporating geographic-location data of the device, such as, for example, providing driving directions, displaying a map of a current location, or providing information of nearby points of interest such as restaurants, gas stations, etc. As an example and not by way of limitation, a web browser application on the mobile-client system 130 may access a mapping library (e.g., via a function call) that generates a map containing a GPS location obtained by a device driver interpreting a GPS signal from a GPS sensor, and display the map in the web browser application's graphical user interface. [0055];)
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Boyns as modified by Charaniya and Dalili which deal with managing user data with regards to their geographic data, to have combined them by incorporating identifying geographic data based on predetermined criteria within a predetermined time period (Dalili) with the exact quantities of second users and Identifying a first and second regions by an input keyword by the user (Boyns as modified by Charaniya). The motivation to combine is to make the system more efficient and user friendly as it could provide a social-networking system that may Dalili [0003];).
Boyns as modified by Charaniya and Dalili does not explicitly detail including dividing the first region based on population density including dividing the first region with a higher population density into the multiple second regions having smaller region sizes and dividing the first region with a lower population density into the multiple second regions having larger region sizes.
However, Herring teaches dividing the first region based on population density including dividing the first region with a higher population density into the multiple second regions having smaller region sizes and dividing the first region with a lower population density into the multiple second regions having larger region sizes (Herring; In step 106, a heat map is generated from the plurality of data points, wherein the heat map represents a population density distribution over a geographic area (based on population density). The heat map is further sub-divided into a plurality of cells (dividing the first region with a higher population density into the multiple second regions having smaller region sizes), each covering a portion of area within the geographic region covered by the heat map. Similarly sized geographic areas (or the same geographic area) may be divided into different numbers of cells having different sizes. For example, a geographic area encompassing a city may be divided into a first group of cells, each covering a specified geographic area (e.g., several square miles), or the geographic area may be divided into a second group of cells (including more cells than the first group), each covering a smaller geographic area (e.g., several square city blocks). [0025]; In step 108, cells are identified within the geographic area having a population density that exceeds a threshold (higher population density into the multiple second regions). In some implementations, identifying cells having a population density exceeding a predetermined threshold will ensure that only relevant geographic areas (e.g., "areas of interest") are identified for further processing. Additionally, by eliminating cells having a low population density (dividing the first region with a lower population density into the multiple second regions having larger region sizes), the anonymity of users associated with data points originating from those cells may be maintained. [0026]; Although the threshold used to identify cells with high population densities may be determined in various ways, depending on implementation, the threshold may be predetermined based on an average population density for all cells in a geographic area (criteria). [0027];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Boyns as modified by Charaniya and Dalili and Herring which deal with managing user data with regards to their geographic data, to have combined them by incorporating (Herring) with identifying geographic data based on predetermined criteria within a predetermined time period and the exact quantities of second users and Identifying a first and second regions by an input keyword by the user (Boyns as modified by Charaniya). The motivation to combine is to make the system more efficient and user friendly as it could provide boundary and label information easier for unofficial areas, such as neighborhoods and boroughs, where boundaries and colloquial labels tend to shift and change over time. (Herring [0003];).




Claim 17 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 


As for claims 3, 11 and 19, Boyns as modified by Charaniya and Dalili and Herring teaches the computer-implemented method, medium and system of claims 2, 10 and 18, wherein acquiring locations of all third users in the first region within a predetermined period of time comprises: 
acquiring multiple second regions, where the users in the first region are located when logging onto the predetermined applications within the predetermined period of time, and acquiring respective numbers of times each of the users logs onto the applications in respective second regions (Boyns; While registered to base station (predetermined application)106, mobile device 102 can generate a set of device location data 146 via location module 106, and transmit or upload device location data 146 to base station 106 via a wireless interface, such as a cellular interface. Base station 106 can in turn communicate with a profiling server 170, such as a remotely hosted server or set of servers, along with associated resources. In one or more aspects, profiling server 170 can host a profile module 136 configured to receive device location data 146 for one or more mobile devices 102 registered to base station 106 and/or associated regional profiling services. Profile module 136 can in one or more aspects identify a profiled region (third users log into a predetermined application within the predetermined period of time and the numbers of times) in which mobile device 102 is traveling, toward which mobile device 102 is approaching, or which lies outside the vicinity (second region) of mobile device 102. Profile module 136 can subsequently access a regional profile database (third users logs into the application in respective second regions) 116 to locate a regional profile 190 for the region of interest, a user profile 118 for the user of mobile device 102, and generate a set of recommendation information 144 to transmit to the mobile device 102, as described herein. In one or more aspects, the user profile 118 for the user of mobile device 102 can be entered or configured by the user him or herself, including to specify categories or locations of interest, and/or can be generated or modified by profile module 136 by analysis of the user's location history, rating history, transaction history, or other behavior related to profiled region 110. [0041];); 
and using, a second region in which one user of the users in the first region logs onto the application for the largest number of times as the location of the user (Charaniya; Each of the completions 406-422 can include corresponding estimated reach information (third user logs onto the application for the largest number of times). In some implementations, the estimated reach information indicates a number of unique users who may be exposed to a particular content item (logs onto the application). For example, the completion 406 includes reach information 424 which indicates that the city of Chicago includes 2,695,333 unique users who may be exposed to a particular content item. [0059];). The motivation to combine is the same as previously provided. 


As for claims 4, 12 and 20, Boyns as modified by Charaniya and Dalili and Herring teaches the computer-implemented method, medium and system of claims 1, 9 and 17, wherein acquiring user characteristics of all the third users in the first region within the predetermined period of time comprises: 
acquiring network information of the users in the first region (Charaniya; A user device 106 is an electronic device that is under control of a user and is capable of requesting and receiving resources over the network 102. Example user devices 106 include personal computers, mobile communication devices (e.g., smartphones), and other devices that can send and receive data over the network (acquiring network information) 102. A user device 106 typically includes one or more user applications, such as a web browser, to facilitate the sending and receiving of data over the network 102. [0040];); 
and determining the user characteristics of the users in the first region according to the network information (Charaniya; For situations in which the systems discussed here collect personal information about users (determining the user characteristics of the third users), the users may be provided with an opportunity to opt in/out of programs or features that may collect personal information (e.g., information about a user's preferences or a user's current location). [0036];). The motivation to combine is the same as previously presented. 

Boyns as modified by Charaniya and Dalili and Herring teaches the computer-implemented method and medium of claims 4 and 12, wherein determining the quantities of second users having the user characteristics in respective second regions comprises: 
determining the users whose locations are in respective second regions (Boyns; The profiling server can search the regional profile database and compile all ratings provided by users visiting (determining the third users) and commenting upon that location (locations are in respective second regions), and determine that establishment serves highly rated pizza based on the attributes stored in the geotags associated with the subject geographic location. [0036];); 
screening out users having the user characteristics from the users (Boyns; A user may be presented with options to filter (screening out second users) the visibility of other geotag data, such as to restrict the display to relative distances rather than actual location, to restrict the display to mobility or behavior patterns (e.g., work until 6:00 pm) rather than actual location, applying time-based access rules (user characteristics from the third users), or enforcing other privacy or access privileges or restrictions. [0052];); 
and counting the quantities of the screened out users (Boyns; one or more hotspots in a profiled region 110 can be generated by profile module 136 by identifying which locations within profiled region 110 have been visited or rated by users (counting the quantities of the second users) within a predetermined period of time, such as the last week, last month, or other period. In one or more aspects, it may be noted that profiling server 170 can maintain or serve a list or map of hotspots and 0061];).

As for claims 6 and 14, Boyns as modified by Charaniya and Dalili and Herring teaches the computer-implemented method and medium of claims 1 and 9, wherein determining candidate regions from the plural second regions according to the quantities of the users comprises: 
determining index values of the user characteristics in respective second regions according to the quantities of the users (Boyns; the profiling server can receive multiple sets of geotag data from an entire population of users (quantities of the second users), and aggregate the geotag inputs from those diverse sources into an aggregate regional profile. The regional profile can be stored in a database associated with the profiling server, regional profile database, or other computing or data resources of the network. Based on the accumulated geotag information, the profiling server can extract, identify, and sort various higher-level attributes (determining index values of the user characteristics) of the geographic locations (second regions) in the region based on the geotags associated with specific geographic positions. For example, the profiling server can determine that an identified geographic location corresponds to an Italian restaurant. The profiling server can search the regional profile database and compile all ratings provided by users visiting and commenting upon that location, and determine that establishment serves highly rated pizza based on the attributes stored in the geotags associated with the subject geographic location.  [0036]; Attributes (user attributes) included in set of geotag inputs 108 can also include the user's name, a time when the user visited the geographic location, and/or a time duration of the user's visit to the associated geographic location. In one or more aspects, attributes of these types can be stored in or with the set of geotag inputs 108 and resulting set of geotag data 114 as searchable data fields. [0051];); 
sorting the plural second regions according to the index values (Boyns; Thus profile module 136 or other logic can collect, identify, sort, organize, and categorize a set of points of interest (plural second regions) 112 for a profiled region 110 to produce a collective or high-level characterization (according to the index values) of the profiled region 110 to use to deliver recommendation, search, and other information to users of one or more mobile device 102, or other users. [0047];); 
and using a top M second regions as the candidate regions, M being a predetermined numerical value (Boyns; profile module 136 can locate one or more profiles within the one or more additional target regions to locate any regions that match the regional profile 190 of profiled region 110. In one or more aspects, matching can be performed by matching a minimum number of attributes or fields in the collective sets of geotag data 114 for locations in profiled region 110 against comparative regions in the set of identified additional target regions. For instance, two regions can be considered a high-level match if both are categorized as "residential" at the highest level of classification. In 610, profile module 136 can further compare the additional target regions to determine the most similar region or regions to profiled region 110 available. For instance, two regions classified as "residential" at the highest level can be further compared to identify the mutual presence of schools, libraries, parks, and/or other most similar target region (top M second regions as the candidate regions) or region based on the comparative results can be returned as the most similar region(s) to the subject profiled region 110 whose regional likeness is being sought. In one or more aspects, the next-most similar, or other rankings or numbers of matched target regions (predetermined numerical value) can be returned. In 618, processing can repeat, return to a prior processing point, jump to a further processing point, or end. [0056];).



Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyns as modified by Charaniya and Dalili and Herring as applied above, in further view of Villars, U.S. PGPub Number 20160321299 (Hereinafter Villars).


As for claims 7 and 15, Boyns as modified by Charaniya and Dalili and Herring teaches the computer-implemented method and medium of claims 6 and 14, wherein determining index values of the user characteristics in respective second regions according to the quantities of the second users comprises: 
sorting the second regions according to an ascending order of the quantities of the second users, and sequentially assigning sequence numbers from 1 to N, wherein N is a positive integer greater than 1 (Boyns; profile module 136 can match or sort a set of locations or places in the regional profile 190 of the profiled region 110 using the profiles of the user's friends (second users), hotspot ratings, or data, set of geotag data 114 for regional profile 190, and/or user profile 118. For instance, profile module 136 can identify those locations (second regions) in profiled region 110 whose overall relevance or potential level of interest to the user are the greatest, next-greatest, and so forth in order (sorting the second regions according to an ascending order of the quantities of the second users). Overall relevance can be determined, for example, by rating or weighting the number of matches in set of geotag data (sequentially assigning sequence numbers from 1 to N, wherein N is a positive integer greater than 1) 114 for each candidate location against the profile, hotspot, or other comparative attributes. In 808, profile module 136 can generate a set of recommendation information 144, sorted by degree of relevance, to transmit to the user of mobile device 102. [0062];); 
Boyns as modified by Charaniya and Dalili and Herring does not explicitly detail determining sequence number values corresponding to respective second regions according to the following formula: the sequence number value=(the sequence number of each second region/the total number of second regions-0.5)*2; and determining index values corresponding to respective second regions according to the following formula: the index value=round((ASIN(sequence number value)/7+0.5)* 1000).
However, Villars teaches determining sequence number values corresponding to respective second regions according to the following formula: the sequence number value=(the sequence number of each second region/the total number of second regions-0.5)*2 (Villars; the value of the weight factors, the number of weight factors used, and the applicable geographic areas may all be identified based on the type of algorithms (formula), etc. For example, the processing server 102 may develop an algorithm for calculating weight factors (determining sequence numbers) based on a provided level of security and an average activity value. In some embodiments, the processing server 102 may repeat the calculation of weight values using weight factors until suitable weight values are identified. Suitable weight values may be weight values that satisfy requirements for privacy or security. [0022];); 
and determining index values corresponding to respective second regions according to the following formula: the index value=round((ASIN(sequence number value)/7+0.5)* 1000) (Villars; Once weight values are calculated, the processing server 102 may calculate an index value for each geographic area (determining index values corresponding to respective second regions). The index value may be based on the weight value for the geographic area and an average weight value for all of the geographic areas in the geographic grid. The index value may then be associated with that geographic area and may be provided to the data requestor 104. In some embodiments, the processing server 102 may provide the data requestor 104 with a list of index values and associated geographic areas. In other embodiments, the processing server 102 may generate a representation of the geographic grid that includes the geographic areas and the associated index values, such as illustrated in FIG. 4C and 0023];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Boyns as modified by Charaniya and Dalili and Herring and Villars which deal with managing user data with regards to their geographic data, to have combined them by incorporating calculation of the sequence and index values corresponding to the respective regions (Villars) with identifying geographic data based on predetermined criteria within a predetermined time period and the exact quantities of second users and Identifying a first and second regions by an input keyword by the user (Boyns as modified by Charaniya and Dalili and Herring). The motivation to combine is to make the system more efficient and user friendly as it could ensure activity can be measured for geographic areas without sacrificing individual privacy. (Villars [0004];).

As for claims 8 and 16, Boyns as modified by Charaniya and Dalili and Herring teaches the computer-implemented method and medium of claims 7 and 15, wherein sorting the multiple second regions comprises separately determining an index value of each user characteristic in respective second regions according to the quantities of the users (Boyns; the profiling server can receive multiple sets of geotag data from an entire population of users (quantities of the second users), and aggregate the geotag inputs from those diverse sources into an aggregate regional profile. The regional profile can be stored in a database associated with the profiling server, regional profile database, or other computing or data resources of the network. Based on the profiling server can extract, identify, and sort various higher-level attributes (determining index values of the user characteristics) of the geographic locations (second regions) in the region based on the geotags associated with specific geographic positions. For example, the profiling server can determine that an identified geographic location corresponds to an Italian restaurant. The profiling server can search the regional profile database and compile all ratings provided by users visiting and commenting upon that location, and determine that establishment serves highly rated pizza based on the attributes stored in the geotags associated with the subject geographic location.  [0036]; Attributes (user attributes) included in set of geotag inputs 108 can also include the user's name, a time when the user visited the geographic location, and/or a time duration of the user's visit to the associated geographic location. In one or more aspects, attributes of these types can be stored in or with the set of geotag inputs 108 and resulting set of geotag data 114 as searchable data fields. [0051];).
Boyns as modified by Charaniya and Dalili and Herring does not explicitly detail determining comprehensive index values of respective second regions according to the index values of the user characteristics and weights preset for the respective user characteristics: the comprehensive index value=a*X1+b*X2+c*X3..., wherein X1, X2, X3... are index values of respective user characteristics, and wherein a, b, c... are weights of respective user characteristics; and sorting the plural second regions according to the comprehensive index values.
However, Villars teaches determining comprehensive index values of respective second regions according to the index values of the user characteristics and weights Villars; Once a geographic grid has been identified where no entity is individually identifiable and privacy and security are maintained, then, in step 310, the processing unit 204 may identify two or more weight factors. The weight factors may be calculated using one or more rules or algorithms, such as stored in the memory 212 of the processing server 102, and may be based on activity values, geographic area densities, the type of activity measured, and other suitable criteria. In step 312, the processing unit 204 may calculate weight values for each geographic area in the geographic grid. The weight values may be calculated based on application of each of the weight factors to the appropriate geographic areas. In step 314, the processing unit 204 may calculate an index value for each geographic area (determining comprehensive index values of respective second regions) based on the weight value calculated for that geographic area and an average weight value calculated for each geographic area in the geographic grid (according to the index values of the user characteristics and weights preset for the respective user characteristics). [0034];); 
and sorting the plural second regions according to the comprehensive index values (Villars; Once the weight factors have been adjusted, the process may return to step 312, and new weight values and area indices calculated. Once, in step 316, the processing unit 204 determines that the weight factors have resulted in sufficient index values, then, in step 320, the processing unit 204 may generate a geographic map. The geographic map may be an illustration of the geographic grid and included geographic representation of the associated index values (sorting the plural second regions according to the comprehensive index values). For instance, the geographic map may be a heat map that may show intensity based on the index values associated with each geographic area. [0036];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Boyns as modified by Charaniya and Dalili and Herring and Villars which deal with managing user data with regards to their geographic data, to have combined them by incorporating calculation of the sequence and index values corresponding to the respective regions (Villars) with identifying geographic data based on predetermined criteria within a predetermined time period and the exact quantities of second users and Identifying a first and second regions by an input keyword by the user (Boyns as modified by Charaniya and Dalili and Herring). The motivation to combine is to make the system more efficient and user friendly as it could ensure activity can be measured for geographic areas without sacrificing individual privacy. (Villars [0004];).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158